Exhibit 10.1


 EX-10.1 2 awcex10.1.htm   
 
SECOND AMENDMENT TO THE AMENDED & RESTATED
2004  STOCK INCENTIVE PLAN FOR EMPLOYEES
           
         
 
RESOLUTIONS OF THE BOARD OF DIRECTORS
OF AMERICAN WOODMARK CORPORATION




WHEREAS, the Company sponsors the American Woodmark Corporation Amended and
Restated 2004 Stock Incentive Plan for Employees, effective as of August 1, 2006
(the “Plan”); and


WHEREAS, the Board of Directors of the Company (the “Board”), pursuant to
Section 12(a) of the Plan, has the power to amend the Plan and now wishes to do
so;


NOW, THEREFORE, BE IT RESOLVED, that the Board hereby adopts the Amendment to
the Plan substantially in the form attached hereto as Exhibit A, subject to the
approval of the Company’s shareholders;


RESOLVED, that, pursuant to the Amendment, the Board hereby authorizes and
approves an increase in the number of shares authorized for issuance under the
Plan from two million (2,000,000) to three million (3,000,000) shares of Company
common stock, subject to the approval of the Company’s shareholders;


RESOLVED, that the Board hereby directs that the Amendment be recommended to the
Company’s shareholders for their approval, to be effective immediately upon such
approval if it is obtained; and


RESOLVED, that the appropriate officers of the Company are hereby authorized and
directed to take such actions as may be necessary or appropriate to carry out
the foregoing resolutions.





 
 

--------------------------------------------------------------------------------

 

Exhibit A


AMENDMENT TO THE AMERICAN WOODMARK COROPORATION
AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN FOR EMPLOYEES


AMENDMENT, to the American Woodmark Corporation Amended and Restated 2004 Stock
Incentive Plan for Employees, effective as of August 1, 2006, by American
Woodmark Corporation (the “Company”).


WHEREAS, the Company originally adopted the Plan effective as of August 1, 2004,
and amended and restated the Plan effective as of August 1, 2006;


WHEREAS, the Company has the power to amend the Plan pursuant to Section 13(a)
thereof, and now wishes to do so; and


WHEREAS, an amendment increasing the authorized share reserve under the Plan is
subject to the approval of the Company’s shareholders;


NOW, THEREFORE, the Plan is hereby amended as follows, to be effective
immediately upon the approval hereof by the Company’s shareholders:


1.           Sections 2(s) and 2(t) of the Plan are hereby deleted in their
entireties.


2.           Section 4(a) of the Plan is hereby amended in its entirety as
follows:


Subject to Section 14 of the Plan, there shall be reserved for issuance under
the Plan (i) the two million (2,000,000) shares of Company Stock originally
authorized under the Plan, increased by (ii) an additional one million
(1,000,000) shares of Company Stock, for an aggregate total of three million
(3,000,000) shares of Company Stock, which shall be authorized but unissued
shares; with such aggregate total then reduced by (iii) the total number of
shares of Company Stock previously issued under the American Woodmark
Corporation 2004 Stock Incentive Plan for Employees, originally effective as of
August 1, 2004, prior to its restatement effective August 1, 2006 (the
“Pre-Restatement Plan”), and (ii) the total number of shares of Company Stock
subject to outstanding awards under the Pre-Restatement Plan that have not
expired, forfeited, lapsed or otherwise terminated unexercised. Shares allocable
to Incentive Awards, or portions thereof granted under the Plan or the
Pre-Restatement Plan that expire, are forfeited, lapse or otherwise terminate
unexercised may again be subjected to an Incentive Award under the Plan. Shares
of Company Stock that are withheld from Incentive Award shares under the Plan or
Pre-Restatement Plan in satisfaction of the exercise price of an Incentive Award
or in satisfaction of Applicable Withholding Taxes shall not be subjected to a
new Incentive Award under the Plan. Mature Shares delivered to the Company or a
Subsidiary in satisfaction of the exercise price of an Incentive Award under the
Plan or Pre-Restatement Plan or in satisfaction of Applicable Withholding Taxes
shall not be used to increase the authorized share reserve or otherwise
subjected to an Incentive Award under the Plan.  The cash proceeds from Option
exercises shall not be used to repurchase Company Stock on the open market for
reuse under the Plan.


2.           Section 6(c) of the Plan is hereby amended in its entirety as
follows:


Upon the acceptance by a Participant of an award of Restricted Stock, such
Participant shall, subject to the restrictions set forth in subsection
(b) above, have all the rights of a shareholder with respect to such shares of
Restricted Stock, including, but not limited to, the right to vote such shares
of Restricted Stock and the right to receive all dividends and other
distributions paid thereon. With respect to dividends, the award agreement shall
specify that any dividends or other distributions with respect to any
outstanding shares of Restricted Stock that are payable in Company Stock shall
be subject to the same restrictions as the underlying shares of Restricted
Stock; and (ii) any dividends or other distributions payable in cash shall be
paid to the Company, and the Company shall credit such dividends, without
interest, to an unfunded bookkeeping account for the Participant, which account
shall be subject to the same restrictions to which the underlying shares of
Restricted Stock are subject, and which shall be distributable in cash upon and
to the extent of the lapsing or removal of such restrictions, or forfeitable (as
the case may be) upon and to the extent the underlying shares of Restricted
Stock are forfeited, subject to Code section 409A.  Such bookkeeping account
shall be paid, if at all, from the general assets of the Company, and the
Participant’s right to receive any amounts credited to such account shall be
solely that of an unsecured general creditor of the Company. Certificates
representing Restricted Stock shall bear a legend referring to the restrictions
set forth in the Plan and the Participant’s award agreement. If shares of
Restricted Stock are issued without certificates, notice of the restrictions set
forth in the Plan and the Participant’s award agreement must be given to the
shareholder in the manner required by law.


3.           Section 6(d) of the Plan is hereby amended in its entirety as
follows:


The Committee shall establish as to each award of Restricted Stock the terms and
conditions upon which the restrictions set forth in subsection (b) above shall
lapse. The terms and conditions shall provide that the minimum restriction
period for non-performance-based Restricted Stock shall be three (3) years and
the minimum restriction period for performance-based Restricted Stock shall be
one (1) year.  The terms and conditions may include the achievement of a
Performance Goal to the extent that the award is intended to comply with the
requirements of Code section 162(m). Such terms and conditions may also include,
or the Committee may provide for, the whole or partial lapsing of such
restrictions as a result of the disability, death or retirement of the
Participant or the occurrence of a Change of Control.
 
 

 
4.           Section 7(c) of the Plan is hereby amended in its entirety as
follows:


The Committee shall establish as to each award of Restricted Stock Units the
terms and conditions upon which the Restricted Stock Units shall vest and be
paid. Vesting may be conditioned on the continued performance of services or the
achievement of performance conditions measured on an individual, corporate or
other basis, or any combination thereof. The minimum vesting period for
non-performance-based Restricted Stock Units shall be three (3) years and the
minimum restriction period for performance-based Restricted Stock Units shall be
one (1) year.  The vesting conditions may include the achievement of a
Performance Goal to the extent that the award is intended to comply with the
requirements of Code section 162(m). Such conditions may also include, or the
Committee may provide for, the whole or partial vesting of such award as a
result of the disability, death or retirement of the Participant or the
occurrence of a Change of Control.


5.           Section 7(f) of the Plan is hereby amended in its entirety as
follows:


The Committee may, in its discretion, provide that a Participant shall be
entitled to receive dividend equivalents on outstanding Restricted Stock Units.
Dividend equivalents shall be credited to the Participant as additional
Restricted Stock Units, subject to the same restrictions as the Restricted Stock
Units with respect to which the dividend equivalents are paid.  Dividends or
other distributions paid in Company Stock shall be converted into additional
Restricted Stock Units on a share-per-share basis.  Dividends or other
distributions paid in cash shall be converted into additional Restricted Stock
Units by dividing the amount of the dividend or other distribution to which the
Participant is entitled by the Fair Market Value of a share of Company Stock on
the dividend payment date.


6.           Sections 8(d), 9(e) and 15(a)(xvi) of the Plan are hereby deleted
in their entireties.


In all other respects the Plan is hereby ratified and confirmed.






*           *           *           *           *






To record the adoption of the Amendment set forth above, the Company has caused
this document to be signed on this 21st day of May, 2010.




AMERICAN WOODMARK CORPORATION






By:     /s/   Jonathan
Wolk                                                                           




Title: Vice President and Chief Financial
Officer                                                                                     

 
 

--------------------------------------------------------------------------------

 
